Citation Nr: 0922578	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-08 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk







INTRODUCTION

The Veteran served on active duty from December 1964 to 
September 1966.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  Resolving doubt in his favor, the medical evidence of 
record shows that the Veteran's right ear hearing loss is 
related to military service.

2.  Resolving doubt in his favor, the medical evidence of 
record shows that the Veteran's left ear hearing loss pre-
existed military service and was aggravated by military 
service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2008). 

2.  Left ear hearing loss was aggravated by military service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for service connection for bilateral hearing 
loss as the Board is taking action favorable to the Veteran 
by granting service connection for this disorder.  As such, 
this decision poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the Veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Veteran's service treatment records include a September 
1964 pre-induction audiological examination which showed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
-5 (5)
-5 (0)
LEFT
-5 (10)
-10 (0)
15 (25)
40 (50)
0 (5)

Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.  An additional 
audiological exam was conducted one month later in October 
1964 and reported pure tone thresholds, in decibels, were the 
same.

The Veteran's service treatment records note that in May 1965 
two sebaceous cysts were removed from the Veteran's left ear.  
The records also stated that in September 1965, the Veteran 
was treated for an infection in his right ear.

The Veteran's service treatment records include a September 
1966 separation audiological examination which showed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-
0 (5)

After separation from military service, a June 1979 VA 
medical report diagnosed recurrent otitis media bilaterally.  
The medical report stated that the Veteran reported being 
exposed to dirty water in Vietnam and that the Veteran felt 
that his hearing had decreased.

A July 1999 private audiological examination was conducted by 
the Veteran's employer and pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
3
33
24
LEFT
25
5
43
38
34

An April 2000 private medical report stated the Veteran 
reported decreased hearing.

In August 2005 the Veteran's employer conducted an 
audiological examination and pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
60
70
LEFT
5
15
65
65
70

An August 2006 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
50
70
70
LEFT
10
15
60
70
75

The average pure tone threshold was shown as 52.5 decibels in 
the right ear and 55 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 92 percent in 
the right ear and 94 percent in the left ear.  The examiner 
stated that "[t]he [V]eteran had normal hearing sensitivity, 
bilaterally, at separation.  Therefore, the [V]eteran did not 
incur a permanent hearing loss as a result of military noise 
exposure.  It is not likely that the [V]eteran's hearing loss 
is due to military noise exposure."

An August 2006 VA ear diseases examination report stated that 
the Veteran's claims file had been reviewed.  After reviewing 
the Veteran's medical history and August 2006 audiological 
examination, the VA physician stated:
        
that a normal audiogram was obtained on [the 
Veteran's] separation from the service and I would 
agree with the audiologist that the patient's 
hearing loss did not incur a permanent hearing 
loss as a result of the military exposure; 
therefore it is not likely that the [V]eteran's 
hearing loss is due to military noise exposure, it 
is  more likely that civilian noise exposure and 
presbycusis are likely contributory factors.

In October 2006 a letter from a Vet Center social worker 
stated that the Veteran reported three or four bad ear 
infections occurred in Vietnam.  The letter stated "[i]t 
would get to the point where he couldn't hear anything as it 
was in both ears.  [The Veteran] had to write notes to 
communicate with people."

In a March 2007 letter the Veteran stated that he was treated 
in Vietnam for ear infections, but had many problems with his 
ears during his tour and "learned to 'just live with it.'"  
The letter stated the Veteran had the same problems once he 
returned from Vietnam and would lose his hearing due to 
infectious build up.  The letter stated that the Veteran 
eventually saw a doctor at the Vet's Hospital for the ear 
problem who stated the Veteran "had contracted a disease in 
[his] ears that was prominent in Southeast Asia" and each 
time the Veteran "had an attack of it, it caused more scar 
tissue, which could cause total hearing loss eventually."  
The Veteran opined that he did not recall any hearing test 
being given at his discharge from the service.

A March 2008 letter from a private physician stated that the 
Veteran "has had long standing hearing problems."  The 
letter stated that the Veteran had evidence of scarring on 
his tympanic membranes and "[i]t is difficult to tell at one 
point in time if scarring and hearing loss have occurred, but 
in any event he has physical evidence of prior damage from 
infection."

In a February 2008 statement, the Veteran's brother reported 
that he noticed a decrease in the Veteran's ability to hear 
when he returned from Vietnam, especially when he is in a 
crowded room, and the Veteran's hearing "has gotten worse 
over the years."

In a February 2008 statement, the Veteran's wife reported 
that the Veteran has had problems with ears ever since he 
returned from Vietnam.  She stated that "as his VA doctor 
predicted, his hearing loss has been considerable and he now 
hears very poorly."

A March 2008 consultation report from a private physician 
stated that the Veteran has "considerable tympanosclerosis" 
in his right ear and "tympanosclerotic plaquing" in the 
left ear.  After reviewing the chart, the examiner diagnosed 
mild hearing loss at the low frequencies bilaterally and 
"significant sensorineural hearing loss in frequencies above 
1000" bilaterally.  The letter stated:

The mild conductive component in the right ear is 
due to scarring of the tympanic membrane, most 
likely from resultant disease.  However, this loss 
is very minimal and at 20 dB it is still 
considered to be within normal limits.  The 
patient has fairly normal hearing in the low 
frequency.  The speech frequency at the 2000 has a 
hearing loss bilaterally and then the loss becomes 
greater as the frequency increases.  This is most 
consistent with noise-induced hearing loss or 
arteriosclerotic vascular disease.  A fungal 
infection with an external otitis or otitis media 
and damage to the ossicles or the tympanic 
membrane would give him a hearing loss but not in 
the high frequencies.  These are usually losses in 
the low frequencies and he has fairly normal 
hearing in the low frequencies.  The high 
frequencies certainly could have been due to noise 
damage if the patient had noise damage in Vietnam.

In a transcript of a March 2008 hearing before the RO, the 
Veteran stated that he believed his hearing loss resulted 
from his ongoing otitis media, the fungal infections he has 
had or from the acoustic trauma he suffered in Vietnam, 
specifically an explosion that occurred while he was in his 
barracks.  The transcript also reported that the Veteran was 
exposed to small arms fire, grenade launchers, and 
helicopters without being provided any protection for his 
ears during military service.

A May 2008 VA audiological examination was conducted and pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
60
75
70
LEFT
20
35
75
80
80

The average pure tone threshold was shown as 61.25 decibels 
in the right ear and 67.5 decibels in the left ear.  Using 
the Maryland CNC word list, speech recognition was 70 percent 
in the right ear and 68 percent in the left ear.  After 
reviewing the Veteran's medical history, the diagnosis was 
mild to severe bilateral sensorineural hearing loss.  The 
examiner stated:

Review of the records reveal normal hearing upon 
separation from the service.  The audiogram 
performed at separation, however, is somewhat 
suspect as all thresholds were recorded at 0 dB.  
It should be noted that [V]eteran had a ratable 
loss in his left ear upon induction in to the 
service.  Notes in the C-file reveal that the 
[V]eteran felt his hearing loss began in the late 
1970's or early 1980's.  Although there are 
records of ENT visits in 1979, no audiological 
evaluations could be located in the file with 
reference to this time period.  This would be 
around the time the [V]eteran was working in 
construction and therefore loss would likely be to 
occupational noise exposure.  Without a credible 
separation audiological evaluation, I cannot 
resolve this issue without resorting to mere 
speculation.

A June 2008 VA examination report stated that the Veteran has

no significant conductive hearing loss; he does 
have significant tympanosclerosis or scarring of 
his tympanic membranes which is likely related to 
his history or barotruama [sic] but this is not 
contributing to a significant degree of conductive 
hearing loss in either ear.  Therefore, while his 
tympanosclerosis is likely secondary to military 
service, he has no significant component of 
conductive hearing loss and therefore this can not 
[sic] be correllated [sic] with military 
service."

An addendum to the examination report noted that a 
computerized axial tomography (CT) exam performed in July 
2008 demonstrated no "significant mastoid disease as a 
result of his history of barotrauma."  The report affirmed 
the previous conclusion that the Veteran "has no significant 
component of conductive hearing loss and therefore this can 
not [sic] be correlated with military service."

An October 2008 letter from a private physician stated that 
the Veteran's hearing loss "is at least as likely as not to 
have been caused [by] the noise exposure in Vietnam and the 
subsequent ear infection that he has had."  The examiner 
based his opinion upon his review of medical records provided 
to him dated 1979, 1981 and 1965.

A March 2009 letter from a VA audiologist stated that

While it is likely that both civilian noise 
exposure and presbycusis have contributed to the 
progression of his hearing loss, I believe that 
both the [V]eteran's exposure to combat noises and 
the ear infections he developed while serving the 
interest of the United States of America during 
the Viet Nam [sic] Conflict make it more likely 
than not that at least part of his hearing loss is 
due to his time in military service [.]"

The letter also noted that the Veteran's discharge exam was 
suspect as the pre-induction audiogram showed a 40 dB hearing 
loss in the left ear and the discharge exam showed all 
frequencies as 0 dB in each ear.

Right Ear

The medical evidence of record establishes that the Veteran's 
current bilateral hearing loss is a disability for VA 
purposes.  See 38 C.F.R. § 3.385.  The Veteran's assertions 
throughout the appeal have been consistent, and the objective 
medical evidence supports them.  Specifically, the Veteran 
has affirmed that his hearing loss has existed in some form 
since service.  Although his statements are not competent to 
establish a diagnosis or etiology of his bilateral hearing 
loss, his statements are competent evidence as to what he 
experienced.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(lay statements are competent to prove a claimant exhibited 
certain features of symptoms of an injury or illness during 
service).  As a finder of fact, the Board, when considering 
whether lay evidence is satisfactory, the Board may also 
properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's 
demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007).  The undersigned found 
the Veteran to be credible in with respect to his complaints 
of experiencing changes in his hearing acuity in service and 
post-service.

In both the August 2006 VA audiological examination reports, 
the VA audiologists opined that since the Veteran had normal 
hearing at his separation exam, his hearing loss could not be 
attributed to military service, but rather was a result of 
civilian noise exposure and presbycusis.  However, as the May 
2008 VA audiological exam and the March 2009 letter from a VA 
audiologist indicate, the separation exam showed all hearing 
levels at 0 dB and is "suspect".  The Veteran has also 
consistently asserted that he did not recall being given an 
audiological exam at separation.  Accordingly, as the basis 
for the August 2006 VA audiological examination reports is 
based on "suspect" data, the opinions are not probative 
without additional corroborating evidence.

Recognition is given to the June 2008 VA audiological 
examination report that stated that the Veteran "has no 
significant component of conductive hearing loss" and it 
could not be related to military service.  However, although 
hearing loss, as defined by 38 C.F.R. § 3.385, is not shown 
in service or at separation from service, service connection 
can be established if medical evidence shows it is actually 
due to incidents during service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Indeed, as discussed immediately below, 
there are competent medical opinions stating the contrary.

The evidence of record contains separate audiological 
opinions stating that the Veteran's hearing loss resulted 
from acoustic trauma and/or his ear infections experienced 
while in service.  The October 2008 letter from a private 
physician, who reviewed the Veteran's service and post-
service medical records, stated that the Veteran's hearing 
loss "is at least as likely as not to have been caused [by] 
the noise exposure in Vietnam and the subsequent ear 
infection that he has had."  The March 2009 letter from a VA 
audiologist also stated that "the [V]eteran's exposure to 
combat noises and the ear infections he developed . . . 
during the Viet Nam [sic] Conflict make it more likely than 
not that at least part of his hearing loss is due to his time 
in military service."

The evidence also shows that the Veteran was exposed to 
acoustic trauma during military service, including an 
explosion in his barracks, helicopters, and small arms fire, 
during which time he was not provided with ear protection.  
On review of the record and consideration of his testimony, 
the Board finds the Veteran's history of in-service noise 
exposure to be credible.  Furthermore, the evidence shows 
that the Veteran was diagnosed with otitis media during 
military service and that the Veteran has experienced many 
ear infections since his time in service which have caused 
scarring in his tympanic membranes and some hearing loss.

In consideration of the foregoing, the Board finds that the 
evidence is at least in equipoise with respect to the 
Veteran's current right ear hearing loss being related to 
noise exposure and/or recurrent ear infections he developed 
during service.  Applying the doctrine of reasonable doubt, 
the Board finds that the Veteran's right ear hearing loss is 
related to military service.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for right 
ear hearing loss is warranted.

Left Ear

By statute, a Veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

In this case, the Veteran's entrance examination report, 
dated in September 1964, the Veteran had loss of hearing 
acuity to 50 dB at 3000 Hz in his left ear.  Such would meet 
the requirements for hearing loss under 38 C.F.R. § 3.385 and 
support a finding that he had pre-existing hearing loss at 
the time he entered into military service.  Accordingly, the 
Board finds that this condition was noted at entrance into 
service, and the presumption of soundness does not apply.  
See 38 U.S.C.A. § 1111.

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  However, aggravation 
of a pre-existing condition may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

The medical evidence of record shows that the Veteran's left 
ear hearing loss preexisted military service and was 
aggravated by military service.  As noted above, the question 
of whether the Veteran's left ear hearing loss pre-existed 
military service is not in dispute.  The Veteran's pre-
induction audiological exam showed an auditory threshold in 
the frequency of 3000 Hertz of 50 dB.  Although the Veteran's 
separation exam did not show an increase in hearing loss, as 
discussed above, the exam is "suspect" as all hearing 
levels were recorded at 0 dB.  Furthermore, the evidence 
shows that the Veteran had two sebaceous cysts removed from 
his left ear during military service and that the Veteran has 
experienced many ear infections since his time in service 
which have caused scarring in his tympanic membranes and some 
hearing loss.  

Additional audiological exams indicate that the Veteran's 
left ear hearing loss has increased since his separation from 
service.  Additionally, as discussed above, separate VA and 
non-VA audiological opinions attribute the Veteran's hearing 
loss to acoustic trauma and/or ear infections experienced 
while in service.  At the same time, there is no probative 
medical evidence of record that contradicts the etiological 
statements that the Veteran's pre-existing left ear hearing 
loss was aggravated by active military service.

In consideration of the foregoing, the Board finds that the 
evidence is at least in equipoise that the Veteran's left ear 
hearing loss was aggravated by noise exposure and/or the ear 
infections he developed during service.  Applying the 
doctrine of reasonable doubt, the Board finds that the 
Veteran's left ear hearing loss pre-existed military service 
and was aggravated by military service.  Gilbert, 1 Vet. App. 
at 49.  Accordingly, service connection for left ear hearing 
loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


